Title: To James Madison from Elias Boudinot, 24 March 1802
From: Boudinot, Elias
To: Madison, James


Dr Sir
Philadelphia March 24t 1802
Altho’ I am much averse from intermeddling with the appointments of Government, well knowing the great difficulties attending them, yet from the peculiar Situation and adverse Circumstances of Mr. Isaac C. Barnet of Bourdeaux, a Son of an old Acquaintance who died in the Army during our late Struggle with Great Brittain, I am constrained to trouble you with this Letter.
I have been privy to the encouragement and even assurances of Government made to him, if he would continue at his Post, until peace should take place with France. I have been informed from the best authority, that his Conduct has been correct & useful. General Washington in his life time considered him as a very promissing Officer of Government and among the best in France.
Suffer me then Sir, to save you time, to enclose an original Letter, I have just recieved from Mr. Barnet, which will better communicate his real Situation, than any language of mine; and I shall be much obliged by your returning it, when you have done with it.
I do not mean, by this Communication, to urge any thing on Government they have reasons for disapproving, but barely to possess you with his Statement of Facts, and to beg such an Answer as you may think expedient, and which may decide his expectations and ascertain his future prospects. He seems to have his Eye, on the Consulate either of Antwerp or Lisbon. Government only can determine the propriety of th⟨e⟩ Application. I have the honor to be with great respect D Sir Your very Obedt Servt
Elias Boudinot
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Barnet”). Enclosure not found.



   
   Dr. William M. Barnet (or Burnet) (d. 1783) came from a politically prominent New Jersey family and served as a Continental army surgeon in the American Revolution (Isaac Cox Barnet to Jefferson, 10 Sept. 1801 [ibid.]; Heitman, Historical Register Continental, p. 88). For more on Isaac Cox Barnet, see Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:617–18 n. 1.


